DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Motoki et al. (US 2005/0092234 A1; hereinafter Motoki).

Regarding claim 1, Motoki teaches GaN substrates (i.e., group III nitride substrate) (Motoki, [0086]; claim 25) comprising,
three different regions H (i.e., second region), Z (i.e., first region) and Y (Motoki, [0086]);
wherein the top and bottom surfaces of the freestanding GaN substrates obtained are further polished (i.e., polished surface) (Motoki, [0103]; [0168]; [0235]; claim 8);
wherein the impurity concentrations in each of the H and Z regions of the polished GaN sample wafers include 1016-1020 cm-3 oxygen, 1016-1020 cm-3 silicon, and less than or equal to 1017 cm-3 arsenic (i.e., second region having a second impurity concentration lower than the first impurity concentration) (Motoki, [0235]; Table 6);
wherein the parts (Z,Y) have very low dislocation density of 104 cm-2 to 105 cm-2 (i.e., first dislocation density of the first region) and on the contrary, the part (H) has high dislocation density of 106 cm-2 to 109 cm-2 (i.e., second dislocation density of the second region; the second dislocation density is higher than the first dislocation density) (Motoki, [0183]; [0201]).
Given that the Motoki teaches wherein the impurity concentrations in each of the H  and Z regions of the polished GaN sample wafers include 1016-1020 cm-3 oxygen, 1016-1020 cm-3 silicon, and less than or equal to 1017 cm-3 arsenic (Motoki, [0235]; Table 6), it is clear that the range of the impurity concentration of the H region (i.e., second region) includes impurity concentrations lower than the impurity concentrations within the range of the impurity concentration of the Z region (i.e., first region), i.e., second impurity concentration lower than the first impurity concentration, as presently claimed. For instance, the H region may contain 1016 cm-3 oxygen, 1016 cm-3 silicon, and no arsenic, while the Z region may contain 1020 cm-3 oxygen, 1020 cm-3 silicon, and 1017 cm-3 arsenic (i.e., the H region has a lower impurity concentration than the Z region).
As set forth in MPEP 2144.05, in the case where the claimed range first impurity concentration and second impurity concentration “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claim 2, Motoki further teaches wherein GaN crystals growing on the facets 66 become low dislocation single crystal regions (Z) (Motoki, [0084]; Fig. 5(5)), wherein low dislocation single crystal regions (Z) are produced around the closed defect accumulating region (H) (i.e., the first region is one of first regions surrounding the second region) (Motoki, [0201]; Fig. 6). 

Regarding claim 3, Motoki further teaches wherein low dislocation single crystal regions (Z) are produced on the non-seeded undersubstrate around the region (H) (Motoki, [0201]), wherein a GaN crystal blanket on a non-seed part of the undersubstrate is grown, making reverse-conical pits composed of slanting facets (i.e., the reverse conical pit shape is formed by the facets of the Z region; the width of the Z region narrows toward the H region) (Motoki, [0127]; Fig. 5(5); Fig. 6).

Regarding claim 4, Motoki further teaches wherein the impurity concentration of the H region (i.e., second region) includes 1016-1020 cm-3 oxygen, and the impurity concentration of the Y region (i.e., third region) includes less than 1018 cm-3 oxygen (i.e., third impurity concentration lower than the second impurity concentration) (Motoki, [0235]; Table 6), 
wherein low resistivity is caused by doping oxygen in H, whereas the C-plane Y region rejects oxygen (Motoki, [0024]).
As set forth in MPEP 2144.05, in the case where the claimed range third impurity concentration and second impurity concentration “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 5, Motoki further teaches wherein the protrusions extending from the facets above the seed make the regions (H), making accompanying GaN blanket around the seeds (i.e., GaN blanket around the second region) (Motoki, [0127]; Fig. 5(5)), wherein extra low dislocation single crystal (C-plane growth) regions (Y) appear in the GaN blanket on the non-seeded undersubstrate (i.e., the third region is one of third regions arranged around the second region) (Motoki, [0201]; Fig. 5(5); Fig. 6).

Regarding claim 6, Motoki further teaches wherein the protrusions extending from the facets above the seed make the regions (H), making accompanying low dislocation single crystal regions (Z) as parts of the GaN blanket around the seeds, and producing an extra low dislocation single crystal region (Y) (i.e., GaN blanket around the second region comprises the first region circumferentially around the second region, and the third region circumferentially around the first and second regions; thus, the first and third regions are alternately arranged circumferentially around the first region) (Motoki, [0127]; Fig. 5(5); Fig. 6).

Regarding claim 7, Motoki further teaches wherein the Z region comprises oxygen and silicon impurities (Motoki, [0235]; Table 6).

Regarding claim 8, Motoki further teaches wherein the impurity concentration of oxygen in the Z region 1016-1020 cm-3 (Motoki, [0235]; Table 6). 
As set forth in MPEP 2144.05, in the case where the claimed oxygen concentration range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Motoki in view of Horii et al. (JP 2010037185 A; hereinafter Horii).
	The Examiner has provided a machine translation of JP 2010037185 A. The citations of the prior art in this rejection refer to the machine translation.
	
Regarding claim 9, Motoki does not explicitly disclose a device comprising the group-III nitride substrate according to claim 1, and a device structure formed on the group-III nitride substrate, as presently claimed.
With respect to the difference, Horii teaches a GaN crystal substrate 20p (i.e., group III nitride substrate) comprising a main surface 20m , wherein the main surface 20m is (0001) surface (i.e., C-plane surface) (Horii, page 2, “(Embodiment 1)”, paragraphs 2-3), wherein the GaN crystal substrate 20p includes a low dislocation density crystal region 20k (i.e., first region) and a high dislocation density crystal region 20h (i.e., second region), wherein the GaN crystal substrate 20p reduces the dislocation density in regions other than the high dislocation density crystal region 20h by collecting dislocations in the crystal in crystal region 20h (Horii, page 4, paragraph 1), wherein the facet growth crystal region 20kf is likely to receive impurities such as oxygen (Horii, page 6, paragraph 3);
and wherein a semiconductor device 80c (i.e., device) includes at least one group III nitride semiconductor epitaxial layer 70 (i.e., device structure) on one main surface 20m of a GaN crystal substrate 20p (i.e., the group-III nitride substrate) (Horii, page 12, paragraph 3; page 6, paragraph 3). 
Horii is analogous art, as Horii is drawn to GaN crystal substrate 20p (i.e., group III nitride substrate) (Horii, page 2, “(Embodiment 1)”, paragraphs 2-3) comprising a low dislocation density crystal region 20k (i.e., first region) and a high dislocation density crystal region 20h (i.e., second region) (Horii, page 4, paragraph 1).
In light of the disclosure of forming a semiconductor device on a GaN crystal substrate taught in Horii, it therefore would have been obvious to one of ordinary skill in the art to use the GaN substrate of Motoki in the semiconductor device of Horii, and thereby arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitamura et al. (US 20180114692 A1) teaches a group-III nitride substrate including a high oxygen concentration domain generated due to formation of a pit on the growth surface in the process of growing the GaN crystal, wherein the inner surface of the pit is constituted by combining a plurality of facet planes (Kitamura, [0032]; abstract; Fig. 9A), wherein a dislocation dense domain exists locally in the vicinity of a center of the high oxygen concentration domain (Kitamura, [0036]; Fig. 9A). 
Iwata et al. (EP 2402486 A1) teaches a nitride crystal (19) which encircles an outer periphery of a seed crystal (21), the nitride crystal (19) comprising a first partial region (25), and a second partial region (26) that has optical characteristics different from those of the first partial region (25) (Iwate, claim 1; Fig. 10A), wherein the second partial region (26) is a region having a higher amount of solid solution of impurities compared with the first partial region (25) (Iwate, claim 2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732